DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 11/16/21, with respect to claims 1-7 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 112(b) rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 5, 6 and 8 the prior art does not contain a valid combination of references that disclose an image processing apparatus that reads an original and transmits the original, wherein another email is sent as an end notification email and according to a selected destination for the end notification the processor of the image processing apparatus decides whether or not to permit/prohibit attachment of the image data.  U.S. patent application publication 2019/0104219 discloses attaching scan data to an email and also sending a job end notification email to a chosen destination; U.S. patent application publication 2013/0308167 discloses prohibiting some completion notification emails; however, the similar prior art does not specifically disclose always 
Regarding claim 9, the prior art does not contain a valid combination of references that disclose an image processing apparatus that reads an original and transmits the original, wherein when image data is attached to an end notification mail selection of a destination from an address book is prohibited.  Similar prior art such as U.S. patent application publication 2013/0308167 by Nishiyama discloses prohibiting some emails with image data attached from being sent to destinations in an address book, but lacks disclosure of prohibiting destinations for the notification mail with image data attached that is selected from the address book..
Claims 2-4 and 7 are allowed because they depend upon an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672